Citation Nr: 0020572	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-01 697	)	DATE
	)
    SUPPLEMENTAL DECISION	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior to November 5, 1997, 
for the award of a 100 percent rating for service-connected 
PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to 
November 1967.  His decorations include the Vietnam Campaign 
Medal, the Vietnam Service Medal with 2 bronze stars, the 
Secretary of the Navy Commendation for Achievement Medal, and 
the Naval Reserve Meritorious Service Ribbon.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the Salt Lake 
City, Utah, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in which a grant of service connection 
for PTSD was implemented with the assignment of a 10 percent 
rating, effective September 20, 1993.   In January 1998, the 
RO granted an evaluation of 100 percent rating for PTSD, 
effective November 5, 1997, the date of a VA examination 
which was conducted for compensation and pension purposes.  

The Board notes that following the initial assignment of 
rating for PTSD (at the 10 percent level) in November 1997, 
the veteran initiated an appeal with regard to that rating by 
filing a notice of disagreement in which he disagreed with 
the November 1997 decision isofar as the disability 
percentage assigned to his claim.  The subsequent grant of a 
100 percent rating did not constitute a complete grant of the 
benefits sought on appeal as the total rating was not made 
effective retroactively to the date of the veteran's claim.  
As such, the veteran's claim for an evaluation in excess of 
10 percent disabling for PTSD, for the period beginning 
September 20, 1993, continues.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the Board may not accept 
jurisdiction of this issue at this time as an appeal has not 
been perfected thereon and the veteran has not been furnished 
with a Statement of the Case with regard to this issue.  In 
light of the holding in Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), the increased evaluation claim is being 
remanded so that the veteran may be furnished with a 
Statement of the Case and the opportunity to perfect an 
appeal.  



FINDING OF FACT

1.  On VA examination in November 5, 1997, the examiner 
assigned a current GAF of 35 and estimated the veteran's 
level of functioning with a GAF score of 45 during the past 
several years. 

2.  In a December 1997 statement, the veteran's treating VA 
physician provided an opinion that the veteran's GAF during 
the years since 1993 ranged from 45 to 50.  

3.   The record includes a February 12, 1996 statement from a 
licensed psychologist who noted that the veteran was 
currently extremely isolated with additional symptoms of 
anger control problems, intrusive imagery, vulnerability to 
stress, and problems with memory and concentration related to 
PTSD.  The psychologist noted that the veteran required 
assistance for rehabilitation due to the impairment in his 
social and occupational skills and that these symptoms put 
him at a significant disadvantage with regard to employment 
and social interaction.  


CONCLUSION OF LAW

An effective date of February 12, 1996 is warranted for the 
award of a 100 percent rating for PTSD.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998) that is, the claim is plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
record does not indicate the need to obtain any additional 
pertinent records, and is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.


Evidence

A January 1991 evaluation report shows that the veteran had 
complained of irritability, dysphoria, insomnia, and an 
inability to concentrate, which were stressors related to his 
new job, finances, and work pressures.  The following 
diagnostic impressions are shown:  Axis I, major depression, 
single episode, moderate; Axis II, diagnosis deferred; Axis 
III, no diagnosis; Axis IV, psychosocial stressors, mild; 
Axis V, adaptive functioning, GAS (sic): 51.  It was 
suggested that the veteran enter a Sertraline/amitriptyline 
depression study.  

In a statement dated April 1994, James M. Ferguson, M.D., 
indicated that he had initially seen the veteran in August 
1991 for a chief complaint of depression, major episode, 
which was treated with a clinical trial of sertraline.  At 
the end of the trial, in November 1991, he was continued on 
Amitriptyline at his request.  Dr. Ferguson indicated that 
the veteran had last been seen in this office in April 1992 
at which time he was on Zoloft 200 mg.  

In January 1993, the veteran was hospitalized by VA for 
substance abuse rehabilitation.  On admission, he gave a 
history of maintaining employment somewhat secondary to his 
assertion and anger issues.  He recognized alcohol as 
contributing to his problems.  On admission, findings 
included depressed mood, low self esteem, oversleeping, 
complaints of fatigue, guilt, worthlessness, irritability, 
social isolation, and loss of interest.  He denied hopeless 
feelings or suicide attempts.  During the hospital course, he 
was treated for depression.  On discharge, he stated that he 
would return to living with his sister and he would seek 
employment.  The February 1993 discharge summary shows Axis I 
diagnoses of alcohol dependence and major depressive 
disorder, recurrent.  With regard to Axis V, it was noted 
that the Global Assessment of Functioning (GAF) was 50 on 
admission and 70 on discharge.  

A March 1993 assessment review and update report indicates 
that the veteran was seen for Aftercare treatment following 
successful completion of the 3C program.  It was noted that 
the issue of possible PTSD was addressed.  It was noted that 
on the Mississippi scale for combat-related PTSD he had 
scored 13 which was suggestive of possible PTSD.  However, in 
view of the relative lack of symptoms it did not appear that 
he was currently experiencing PTSD.  A June 1993 case 
management assessment note indicates that the veteran was 
diagnosed with major depression in addition to alcohol 
dependence.  

Hospital and outpatient records, dated in 1993, show 
prescription of various psychotropic medications.  In August 
1993, the veteran was seen for "feeling out of control," 
with fears that he might hurt somebody.  He reported hitting 
a child who lived his home and he felt terrible about it.  He 
stated that he probably needed to go to the hospital to avoid 
hurting himself and others. Complaints included anger, 
irritability, depression, trouble sleeping and concentrating, 
and suicidal ideations.  On August 31, 1993, it was agreed 
that hospitalization was necessary due to the veteran's 
condition.  A VA outpatient medical certificate, dated August 
31, 1993, shows that he was alert and oriented times 3, he 
was logical, and he denied suicidal or homicidal ideation.  A 
diagnostic impression of depressed is shown.  

A September 3, 1993 progress note shows a notation of 
increased anger.  On September 10, 1993, it was noted that he 
was quite concerned regarding his physical health.  
Assessments included that he was feeling helpless and 
worried.  

On September 27, 1993, a VA Form 21-526 was submitted in the 
veteran's favor, indicating that he wished to claim service-
connected benefits for PTSD.  In an accompanying letter to 
the accredited representative, dated September 9, 1993, the 
veteran reported that he had been undergoing PTSD related 
treatment during the current year.  According to the veteran, 
this treatment included an inpatient stay at a VA facility in 
Salt Lake City from January 1993 to February 1993 and 
continuing treatment with the VA Outpatient Substance Abuse 
Clinic (OSAC).  

An October 1993 psychosocial assessment report indicates that 
the veteran was asking for help with symptoms of post-
traumatic stress.  He gave a history of drug use and alcohol 
dependence dating to the 1980's.  He complained of problems 
with generalized pain, sleep disturbance, instability in 
employment, major depressions, and financial problems.  He 
was attempting to further his education by attending a 
technical school for further training in the field of 
accounting.  On mental status, he was polite, dressed in his 
own clothes, appeared his stated age, and was healthy 
looking.  He was alert and had a good attention span.  It was 
noted that he had significant problems with aggressiveness 
and his temper.  

An October 1993 VA psychiatric evaluation report shows 
impressions of PTSD and alcohol dependence.  When seen for 
therapy with the Social Work Service in October 1993, the 
veteran appeared slightly depressed with a restricted affect 
and he seemed angry over his living situation.  In November 
1993, it was noted that he had started an education upgrade 
program to develop computer and accounting skills.  

A November 1993 VA medical record indicates that the veteran 
was referred to OSAC after completion of 3C as he reported a 
longstanding history of alcohol dependence as well as 
noncombat stressors in Vietnam.  Although he had previously 
reported a lack of PTSD symptoms, this issue was explored due 
to the Vietnam history and issues of anger control.  Final 
DSM-III diagnoses were indicated as follows:  Axis I, alcohol 
dependence, PTSD; Axis II, none; Axis III, none; Axis IV, 
unemployment; Axis V, current GAF, 60, highest GAF, 70.  
Subsequent treatment included individual and group therapy.  

In a statement dated December 1993, the veteran's sister 
indicated that her family noticed changes in the veteran 
after his return to Vietnam, including that he was very 
quiet, he was unwilling to talk much about Vietnam, and he 
acted like a stranger.  

The record includes a statement, dated February 18, 1994, 
which is signed by two social workers who had treated the 
veteran at the VA hospital in Salt Lake.  These health care 
workers indicated that the veteran was a client in the PTSD 
unit and that his experience of traumatic recall and 
nightmares had grossly interfered with his ability to attend 
work assignments.  It was noted that he was displaying 
evidence of anxiety disorder including heart arrhythmia when 
under stress, and it was recommended that he be confined to a 
very low stress environment.  Prognosis was fair but the 
change process could very well extend past 12 months.  It was 
further noted that the veteran was being treated by VA for 
depression and arrhythmia.  

In March 1994, the veteran continued to exhibit symptoms of 
depression, concerns about missing school as a result of his 
physical problems, and sleep disturbance.  In a July 1994 
statement, he reported that his current VA treatment included 
thrice-weekly group therapy for anger management and 
recognition and management of distorted thought patterns.  

In September 1994, a VA physician indicated that he had 
followed the veteran in the PTSD clinic since October 29, 
1993, and before this time he had followed the veteran in 
Outpatient Substance Abuse.  It was noted that the veteran 
temporarily felt better on some medications, but they had 
either stopped working or he had developed severe side 
effects.  The physician reported that the veteran seemed to 
be getting more depressed again after a period of 
improvement, and mood seemed to be tied to pain and 
limitations from his physical problems.  

A September 1994 psychological assessment report summarized 
the findings of testing which the veteran underwent from 
October 1993 to January 1994, which included the MMPI-2, the 
Mississippi Scale for Combat-related PTSD; the Penn 
Inventory; the Beck Depression Inventory; and the 
Psychophysiological Assessment.  Test results were supportive 
of a diagnosis of moderate to severe chronic PTSD in an 
individual displaying significant symptomatology.  When these 
results were considered in combination with diagnostic 
interview impressions and information from collaterals, 
diagnoses of PTSD and dysthymia were confirmed.  

Group therapy notes, dated in October 1994, show that the 
veteran complained of decreased mood and recurrence of 
intrusive thoughts, triggered by feelings that came up in his 
group sessions.  On October 21, 1994, he came to the clinic 
in crisis and the option of hospitalization was discussed.  
The treatment note indicates that the veteran would be 
hospitalized for stabilization of PTSD symptoms which had 
increased, including intrusive thoughts, sleep disturbance, 
and rumination.  

In October 1994, the veteran was hospitalized for treatment 
of evaluation of recurrent major depression, with main 
complaints of an anxious and depressed mood.  The onset of 
depressive symptoms was dated to one month prior to admission 
when he was diagnosed with arterial claudication and he was 
told that he might lose his legs.  The veteran reported that 
he had difficulty maintaining employment due to angry 
outbursts, and he stated that he does not have many friends 
outside of his family.  It was noted his symptoms had 
increased since an acute reaction to an experience in his 
PTSD group therapy the Thursday before.  During the course of 
hospital treatment, improvement was seen and the nightmares, 
anxiety, and depression were significantly decreased with 
less psychomotor retardation.  He was still feeling anxious 
but outward symptoms such as tremors were less evident.  The 
October 1994 discharge summary shows the following diagnoses:  
Axis I, major depression, recurrent, history of PTSD, history 
of alcohol dependence, and history of Valium dependence; Axis 
II, cluster C personality traits; Axis III, arteriosclerosis, 
history of peptic ulcer disease; Axis IV, moderate; and Axis 
V; (GAF) of 50 on admission and 65 on discharge.  

A November 1994 case summary, completed during the time of 
the veteran's hospitalization, shows that the veteran had 
brought himself in to VA for "some time out and to get some 
rest."  His main complaints were of an anxious and depressed 
mood.  Additional symptoms included middle and initial 
insomnia, anhedonia, decreased energy and concentration, poor 
appetite, and some psychomotor retardation.  He was not 
actively suicidal but claimed to have an unconscious death 
wish, intrusive thoughts, strong feelings, and flashbacks 
surrounding Vietnam.  Other complaints included trembling, 
suffocating sensations, cold clammy hands, diarrhea, chronic 
headaches, muscle tension, and "raw nerves."  It was noted 
that he had trouble with anger and aggressiveness in the past 
and was began on Depakote.  One month ago the anger had 
subsided and he became depressed.  

On mental status examination, general impressions were of a 
cooperative, likable, slightly anxious male who appeared his 
stated age.  He had good hygiene and was appropriately 
dressed.  He was tremulous with mild psychomotor retardation.  
He was alert and oriented times 4, and speech was soft, 
deliberate, and articulate with normal rate and tone.  Mood 
was moderately depressed and affect was congruent with mood 
but somewhat anxious.  Thought process was linear and goal-
directed.  There was no evidence of delusions and he denied 
visual or auditory hallucinations.  Abstraction was fair, 
judgment was intact by letter scenario, and memory was 
intact.  Insight was moderate to good, and the veteran was 
motivated to get help.  
A November 1994 discharge summary indicates diagnoses of 
major depression, recurrent; PTSD; alcohol dependence, in 
remission; and arteriosclerosis with claudication like pain.  

Subsequent VA treatment records, dated in November 1994, show 
that the veteran continued to be followed for treatment of 
PTSD and cardiac problems.  Between December 1994 and 
February 1995, the veteran underwent regular group therapy in 
the Social Work Service and was followed for depressive 
symptoms including problems with sleep.  A January 1995 group 
progress note indicates that he appeared to have returned to 
a debilitating depression level.  

In a February 1995 statement, the veteran indicated that his 
PTSD symptoms include insomnia, fatigue, arrhythmia, 
irritability, lethargy, withdrawal, headaches, nervous 
tension, dizziness, and lack of concentration and confusion.  
In February 1995, it was noted that the veteran had reported 
an increase in his depressive symptoms and that he wanted to 
be psychiatrically hospitalized.  Treatment notes show 
complaints of continuous problems with sleep and that 
depressive symptoms remained the same.  A February 1995 
treatment review note indicates that the veteran was 
withdrawn with increased signs and symptoms of depression.  

On VA examination in March 1995, the veteran was alert and 
oriented times 4 and he was able to do cognitive tests well.  
He described his mood as tired and his affect seemed euthymic 
but somewhat congruent with the stated mood in that he 
appeared a little bit slow in movement.  He denied auditory 
or visual hallucinations except for hypnagogic manifestations 
in sleep.  He denied suicidal or homicidal ideation, at no 
time did he appear thought-disordered or delusional.  The 
examiner provided the following diagnoses:  Axis I, history 
of major depression, recurrent, moderate; PTSD, mild to 
moderate severity; and history of valium dependence, history 
of alcohol dependence; Axis II, deferred; Axis III, 
atherosclerosis lower extremities, history of bronchitis, 
history of lower back pain; Axis IV, mild; Axis V, current 
GAF of approximately 55.  

The examiner commented that it appeared that the veteran 
acquired PTSD as a result of his experiences while in 
military service in Vietnam, and it also appeared that his 
major depression may, in part, be resultant of his PTSD.  The 
examiner noted that it was impossible to determine whether 
his alcohol-related problems were a result of PTSD or 
depression in that he had been drinking prior to his military 
history.  The examiner further noted that the veteran had 
been diagnosed with PTSD and depression by 2 VA doctors and 
he had undergone psychological and physiologic testing which 
indicated high scores for PTSD.  

In June 1995, the veteran was found to be disabled for the 
purpose of Social Security disability benefits.  The decision 
shows that the veteran's impairments resulted from 
depression, PTSD with a secondary diagnosis of dysthymia, 
listing level herniated disc with nerve root impingement, 
peripheral vascular disease of both legs, bilateral hearing 
loss, and alcohol abuse, which were considered severe.  He 
was found to be disabled as of December 15, 1992, and the 
administrative law judge noted that while the medical 
evidence documented a history of alcohol abuse, it was not 
found that alcoholism was material to the finding of alcohol 
abuse based largely on the basis of the listing level back 
disorder and in part on the basis of PTSD and dysthymia.  

An August 1995 social work service note indicates that the 
veteran was continuing to struggle with signs and symptoms of 
PTSD and depression.  An August 1995 medical record shows 
that he complained of anxiety, irritability, and insomnia.  

The record includes a February 1996 statement from a licensed 
psychologist, who indicated that she had been providing the 
veteran with psychological readjustment counseling related to 
PTSD on a contract basis for the Regional Vet Center office 
and the Salt Lake City RO.  The psychologist noted that the 
veteran was currently taking Xanax as treatment for chronic 
anxiety and sleep disturbances and he was taking Trazodone to 
help with depression and anxiety.  The psychologist noted 
that the veteran was currently extremely isolated, and 
additional symptoms included difficulty trusting, anger 
control problems, intrusive energy, negative affect, 
difficulty being with people, vulnerability to stress, 
avoidance of situations that remind him of his wartime 
experiences, problems with memory and concentration related 
to PTSD, and alcohol addiction.  It was noted that he had 
been in recovery from alcohol and drug addiction for about 3 
years, and his social and occupational skills had been 
impaired enough that he required assistance for 
rehabilitation.  According to the psychologist, these life 
circumstances and experiences put the veteran at a 
significant disadvantage with regard to employment and social 
interaction.  

An April 1996 social work service note shows that the veteran 
seemed very frustrated and he exhibited a flat affect.  He 
was angry at times and at one point became tearful.  He 
expressed anger about the compensation and pension process.  
In May 1996, the veteran seemed less frustrated than at his 
last session, and he reported continued anxiety and 
depression symptoms.  

In May 1997, the Board granted service connection for PTSD.  

In November 1997, the veteran was afforded a compensation and 
pension examination by a VA clinical psychologist, who 
reviewed the claims folder and conducted a clinical interview 
as well as testing.  The examiner indicated that occupational 
evidence of impairment was found in the veteran's reported 
work history, which included 9 separate jobs from the period 
of March 1972 to December 1992.  The veteran stated that he 
had not been able to "hold down a job since."  

On examination , the veteran was well groomed and dressed in 
casual clothes.  It was noted that he walked with some 
difficulty.  Despite his frustration with the disability 
claims process, he was cordial and cooperative.  He was well 
oriented in all spheres, and attention, concentration, and 
memory functions were assessed as intact.  No gross 
indications of a formal thought disorder were in evidence.  
He reported no current suicidal or homicidal plans or thought 
processes.  He indicated that he had entertained suicidal 
thoughts in the past and stated that he thinks about it 
periodically.  He also stated that he fears his anger and had 
gotten rid of his guns as a precautionary measure.  

The psychologist noted that the MMPI-2 test results revealed 
a profile characterized by a high endorsement of the majority 
of the clinical scales.  It was noted that the symptom 
picture that emerges is characterized by significant 
interpersonal withdrawal and feelings of severe anxiety.  
Depressive symptoms, including suicidal thoughts and 
behaviors, are frequent.  Individuals with this pattern 
report insomnia, anger, and feelings of irritability and 
agitation.  The examiner provided the following diagnoses:  
Axis I; PTSD; Axis II, no diagnosis; Axis III, see medical 
records; Axis IV, medical problems, low income, no active 
family support; Axis V, GAF at time of examination, 35.  
Functioning over the past several years had fluctuated with 
an optimum score likely to have been no higher than 45.  

In a December 1997 statement, a VA psychiatrist indicated 
that he had been working with the veteran on and off since 
1993, and felt that he was very familiar with his level of 
functioning during that period of time.  The physician noted 
that the veteran's rating score seemed to be very 
inconsistent with the level of performance and was based 
totally on a GAF score of 65 after he was discharged from the 
hospital in 1994.  It seemed to this physician that a lot of 
the verbal content and other information in the chart was 
ignored.  This physician reiterated the veteran's medical 
history, include a finding of moderate to severe PTSD on 
pyschological testing in 1994, and that the veteran had been 
unemployed for the past several years and he was rated by 
Social Security as being totally disabled.  

The physician noted that the veteran is frequently unable to 
get out of his apartment and he has very little social 
contact even with his family, with whom he had constant 
difficulty when trying to get along with him.  It was noted 
that the GAF of 65 seemed inconsistent when considering that 
he had just been hospitalized because of the severity of his 
symptoms.  The psychiatrist's own estimate was that the 
veteran's GAF had ranged anywhere from 45 to 50 during this 
time period with some improvement to 50 when he was able to 
take medication.  It was also noted that the VA clinical 
psychologist had in fact seen the veteran functioning at a 
GAF score lower than this estimate.  The physician further 
noted that the majority of evaluators had rated his 
disability in the moderate to severe range.  

In November 1997, the RO evaluated PTSD as 10 percent 
disabling, effective September 20, 1993.  In January 1998, an 
increased evaluation of 100 percent disabling was assigned, 
effective November 5, 1997.


Analysis

Unless otherwise specifically provided, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of application therefor. 38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 1999).  The effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (1999).  

In this case, the award of a 100 percent rating for PTSD was 
based on the veteran's original claim for compensation, as it 
followed the initial assignment of a rating of 10 percent 
disabling for PTSD.  Thus, the appropriate effective date for 
the award of a 100 percent rating would be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.

According to applicable criteria, disability evaluations are 
determined by comparing the veteran's present symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4 (1999).  In making a 
determination in this case, the Board has carefully reviewed 
the pertinent medical evidence, including the veteran's 
entire medical history in accordance with 38 C.F.R. § 4.1 
(1999) and Peyton v. Derwinski, 1 Vet.App. 282 (1991).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1999).
In psychiatric cases, social integration is one of the best 
evidences of mental health. 

However, in evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability.  This 
contemplates the effect that the abnormalities have upon the 
veteran's earning capacity. 38 C.F.R. § 4.129 (1996).  Two of 
the most important determinants of disability are time lost 
from gainful work and decrease in work efficiency. Emphasis 
is to be placed upon the examiner's description of actual 
symptomatology. Ratings are to be assigned which represent 
the impairment of social and industrial adaptability based on 
all the evidence of record. 38 C.F.R. § 4.130 (1996).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1999).

The Board notes that the during the pendency of this 
veteran's claim, the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so. Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991); see also VAOGCPREC 3-2000 
(April 2000).  In light of the evidence of record, the Board 
finds that the old rating criteria pertaining to evaluation 
of mental disorders are more favorable to the veteran.  

Prior to November 1996, the criteria for psychoneurotic 
disorders provided a 100 percent rating where the attitudes 
of all contacts except the most intimate are adversely 
affected as to result in virtual isolation in the community 
and there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  

Having reviewed the evidence of record, the Board has 
determined that an effective date of February 12, 1996 is 
warranted for the grant of a 100 percent evaluation for PTSD.  
The Board has conducted a careful and longitudinal review of 
the evidence dating from 1991 to the present time, including 
the veteran's hospital reports, VA examinations, and 
treatment reports.  The November 5, 1997 VA examination 
report indicates that a clinical psychologist assigned a GAF 
of 35 for the date of the examination, and it was estimated 
that functioning over the past several years had fluctuated 
with an optimum score likely to have been no higher than 45.  
In discussing the history of the veteran's PTSD symptoms, it 
was the opinion of a VA treating psychiatrist that the 
veteran's GAF had ranged anywhere from 45 to 50 in the years 
since 1993.  According to the DSM-IV, a GAF of 35 equates to 
major impairment in areas such as work or family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends and is unable to work); while a GAF of 45 equates to 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Thus, both the VA examiner and the veteran's VA treating 
physician have suggested that PTSD was productive of a 
serious impairment in areas of work or family relations 
during the "last several years," or at some time prior to 
the actual date of the November 5, 1997 examination report on 
which the 100 percent rating was based.  However, neither the 
clinical psychologist or the VA treating physician identified 
a specific date on which the veteran's PTSD symptomatology 
became totally disabling.  In its review of the available 
evidence, the Board found a psychological evaluation report 
dated February 12, 1996, to be probative of this issue.  

This examination report, completed by the veteran's 
vocational rehabilitation counselor, indicates that the 
veteran's PTSD was manifested at that time by extreme 
isolation, difficulty trusting people, anger control 
problems, and problems with memory and concentration related 
to PTSD.  It was also noted that the veteran's social and 
occupational skills had been impaired to the point where he 
required assistance to rehabilitate, and that these life 
experiences and symptoms put him at a significant 
disadvantage with regard to employment and social 
interaction.  These findings are consistent with that of the 
VA examination in November 1997 and the statement of the 
veteran's physician to the effect that the veteran is 
frequently unable to get out of his apartment and he has very 
little social contact even with his family. 

In light thereof, the Board is of the opinion that the 
veteran's symptomatology as described in the February 12, 
1996 psychological evaluation statement is consistent with 
the previously effective criteria for a 100 percent rating 
for PTSD. Specifically, it is indicated that there is 
significant impairment in the veteran's ability to obtain and 
maintain employment as a result of PTSD symptoms, which 
include extreme isolation and explosions of aggressive 
energy.  These findings are consistent both with the rating 
criteria and with the findings of the VA examiner and 
psychiatrist in 1997, to the effect that PTSD was productive 
of serious impairment in the veteran's employability at a 
time prior to November 5, 1997.  

As such, the Board finds that the evidence of record supports 
a finding that PTSD was 100 percent disabling as of February 
12, 1996, and that entitlement to a total rating for PTSD 
arose as of that date.  As the date entitlement arose 
(February 1996) has been found to be later than the date of 
claim (September 1993), the appropriate effective date under 
38 C.F.R. § 3.400 for the grant of service connection for 
PTSD is February 12, 1996.  

The Board also finds that the available evidence does not 
support the assignment of a total, or 100 percent rating for 
PTSD prior to February 12, 1996.  Specifically, evidence 
dating to 1993 indicates that the veteran was receiving 
continuing education in accounting skills.  During a period 
of hospitalization in November 1994, he was alert and 
oriented, thought process was linear and goal-directed, and 
judgment and memory were intact.  On VA examination in March 
1995, he was alert and oriented times 4, he was able to do 
cognitive tests well, and he did not appear thought 
disordered or delusional.  Thus, the available evidence does 
not suggest that in the years prior to 1996, PTSD was 
productive of totally disabling psychiatric symptomatology as 
set forth in either the old or the new criteria.  

Furthermore, while the veteran was determined to be disabled 
as of 1992 for Social Security disability purposes, the 
disability determination decision indicates that this award 
was based not only on depression and service-connected PTSD 
with dysthymia, but also on the various nonservice-connected 
physical disabilities including listing level herniated disc 
with nerve root impingement, peripheral vascular disease of 
both legs, and bilateral hearing loss.  In the Board's view, 
the initial evidence indicating that the veteran was 
unemployable due to impairment from PTSD alone is shown in 
the February 12, 1996 psychological evaluation report.  

The Board recognizes that there is evidence of significant 
PTSD symptomatology throughout the appeal period, from 1993 
to the present time.  However, at the present time the Board 
does not have jurisdiction of the issue of entitlement to a 
rating in excess of 10 percent for PTSD for the period 
beginning September 20, 1993, as an appeal has not been 
perfected thereon.  Instead, the Board's analysis in this 
decision is necessarily confined to the earlier effective 
date issue which was developed for appeal.  As such, at this 
time the Board may not decide the propriety of assigning an 
evaluation in excess of 10 percent disabling for the period 
prior to February 12, 1996.  

For the reasons stated above, therefore, the Board finds that 
an effective date of February 12, 1996, is warranted for the 
grant of a 100 percent rating for PTSD.  In doing so, the 
Board has utilized the provisions of 38 C.F.R. § 3.102 (1999) 
to resolve doubt in the veteran's favor.  Accordingly, the 
veteran's earlier effective date claim is granted.  


ORDER

An effective date of February 12, 1996, is warranted for the 
award of a 100 percent rating for PTSD.  


REMAND

Having reviewed the record, the Board has concluded that this 
claim must be returned to the RO in order to ensure 
compliance with due process considerations.  In a November 
1997 decision, the RO implemented a grant of service 
connection for PTSD and a 10 percent rating was assigned, 
effective September 20, 1993.  In a statement dated December 
2, 1997, the veteran indicated that he disagreed with the 
November 1997 decision insofar as the percentage of 
disability assigned to his claim.  In a subsequent decision, 
the RO granted a 100 percent evaluation for PTSD, effective 
November 5, 1997; however, this did not constitute a complete 
grant of the benefits sought on appeal as the total rating 
was not made effective retroactively to the date of the 
veteran's claim.  As such, the veteran's appeal for an 
evaluation in excess of 10 percent for PTSD, for the period 
beginning September 20, 1993, continues to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

However, the record does not indicate that the veteran has 
been furnished a Statement of the Case with regard to this 
issue.  In Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), the U.S. Court of Appeals for Veterans Claims 
indicated that in a case in which a veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a Statement of Case, the Board should remand the 
issue to the RO, not referred it there, for issuance of a 
Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran a 
Statement of the Case with regard to the 
claim for an evaluation in excess of 10 
percent disabling for PTSD, for the 
period beginning September 20, 1993.  The 
RO must consider whether staged ratings 
are warranted and explicitly note that 
staged ratings have been considered.  The 
veteran must be informed that the scope 
of the issue includes the possibility of 
staged ratings during the appeal period.  
Fenderson, supra.

The claim should not be returned to the 
Board unless the veteran files a timely 
substantive appeal.

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

